Citation Nr: 0836235	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for major depression 
and, if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder as due to asbestos exposure and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION


The veteran had active military service from March 1972 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified during a hearing 
at the RO before the undersigned in July 2007.  A transcript 
of the hearing is of record.

By way of background, the Board notes that, in an unappealed 
June 1994 rating determination, the Nashville, Tennessee, RO 
denied service connection for asthma and bronchitis and, in a 
September 1998 rating decision, the RO denied service 
connection for asthmatic bronchitis.  The veteran appealed 
the RO's 1998 denial.

In a July 1999 decision, the Board, in pertinent part, denied 
the veteran's claim for service connection for a respiratory 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
that, in an Order of May 2000, dismissed his appeal as to 
that claim.  The Board decision is, thus, final.  38 U.S.C.A. 
§§ 7103(a), (b), 7104(a) (West 2002); 38 C .F.R. § 20.1100 
(2007).

In the August 2005 rating decision, the RO reopened and then 
confirmed and continued the denial of the veteran's claim for 
entitlement to service connection for a respiratory disorder 
due to asbestos exposure.  

However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed.Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92. Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Federal Circuit held that a claim for one diagnosed disease 
cannot be prejudiced by a prior claim for a different 
diagnosed disease.  Rather, the two claims must be considered 
independently because they rest on distinct factual bases.  
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  The Court 
has held, however, that basing a claim for service connection 
on a new theory of etiology does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997). The Board 
finds, therefore, that the veteran's current claim for 
service connection for a respiratory disorder as due to 
exposure to asbestos is not a "new" claim, and that new and 
material evidence is required in order for the Board to 
consider the substantive merits of the claim for service 
connection.  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied 
claims ought to be reopened. 38 U.S.C.A. § 5108 (West 2002).

The issues of entitlement to service connection for a 
respiratory disorder as due to asbestos exposure and major 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO denied 
entitlement to service connection for major depression.  The 
veteran was notified in writing of the RO's determination and 
his appellate rights and did not file a timely appeal with 
respect to this issue.  

2.  A July 1999 Board decision denied the veteran's claim for 
a respiratory disorder.  The veteran appealed the Board's 
decision to the Court that, in a May 2005 Order, dismissed 
his appeal as to this claim.  Thus, the Board's decision is 
final.

3.  Evidence received since September 1998 rating decision 
that denied service connection for major depression is not 
cumulative and redundant, was not previously on file, relates 
to a previously unestablished element of the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  Evidence received since the Board's July 1999 decision 
that denied service connection for a respiratory disorder is 
not cumulative and redundant, was not previously on file, 
relates to a previously unestablished element of the claim, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1998 RO decision 
that denied the claim for service connection for major 
depression is new and material, and the claim for service 
connection for major depression is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence received since the July 1999 Board decision that 
denied the claim for service connection for a respiratory 
disorder is new and material, and the claim for service 
connection for a respiratory disorder as due to exposure to 
asbestos is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claims should be reopened.  As these claims are, 
in fact, being reopened and then remanded, any potential 
violation of the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims), is rendered moot.

II. Legal Analysis

The RO received the veteran's request to reopen his 
previously denied claims in March 2005.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

A. Major Depression

A September 1998 RO rating decision denied service connection 
for major depression on the basis that a diagnosed chronic 
condition was neither diagnosed nor caused by service.  The 
veteran was notified in writing of the RO's determination and 
his appellate rights and did not appeal and the decision 
became final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a low back disability.  38 U.S.C.A. § 5108.

As noted, in March 2005, the veteran filed an application to 
reopen his claim for service connection.

Evidence received since the September 1998 rating decision 
includes the July 2007 testimony of the veteran to the effect 
that he had a continuity of depression symptoms since his 
active duty.  The veteran stated that he had experienced 
depression since service and reported seeking professional 
medical treatment in the early 1970s while living in Detroit, 
Michigan.  He said that in 1973, while working at Ford Motor 
Company, he experienced a nervous breakdown and was 
hospitalized at a Ford medical facility.  Then he was treated 
by Dr. D. in Troy, Michigan. 

The statements that the veteran continued to suffer from 
major depression since service pertain to the previously 
unestablished element of a link between a current major 
depression disability and service.  That evidence is new, and 
does bear directly on the question of whether the veteran has 
depressive disorder related to active military service.  For 
purposes of the new and material determination, the veteran's 
statements during his Board hearing are deemed to be 
credible.  Justus, 3 Vet. App. at 513.  Moreover, consistent 
with Hodge, this evidence certainly contributes to a more 
complete picture of the circumstances as to whether the 
veteran has a disorder related to service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin and, thus, is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim. As such, it is considered new 
and material and the claim is reopened.

B. Respiratory Disorder

An unappealed June 1994 rating decision denied service 
connection for asthma and bronchitis on the basis that asthma 
was not diagnosed in service and bronchitis was part of a 
disorder that existed prior to service.  The September 1998 
rating decision denied the veteran's claim for service 
connection for asthmatic bronchitis on the basis that it 
existed prior to service and was not shown to be worsened by 
service.  The veteran appealed this determination and, in its 
July 1999 decision, the Board denied his claim for service 
connection for a respiratory disorder.  The veteran appealed 
the Board's decision to the Court that, in an Order of May 
2000, dismissed his appeal as to that claim.  The Board's 
decision is final.  38 U.S.C.A. § 7104(b).

Evidence added to the record since the Board's July 1999 
decision that denied the veteran's claim for service 
connection for a respiratory disorder includes a May 1991 
signed statement from R.A.R., M.D., to the effect that 
radiological findings were consistent with a diagnosis of 
pleural asbestosis.  The veteran also testified that he was 
exposed to asbestos while serving aboard the USS ENTERPRISE 
when he worked below deck and in his sleep compartment.  He 
testified to receiving medical treatment in the early 1970s 
in Madison Heights, Michigan. 

For purposes of the new and material determination, the 
veteran's statements during his Board hearing are deemed to 
be credible.  Justus, 3 Vet. App. at 513.  Moreover, 
consistent with Hodge, this evidence certainly contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability.  Accordingly, the 
Board finds that the May 1991 record from Dr. R.A.R., with 
the veteran's testimony, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It is therefore considered new and material evidence, and the 
Board concludes that reopening of the claim of entitlement to 
service connection for a respiratory disorder is in order.


C. Both Claims

However, the adjudication of the veteran's claims does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, as 
noted below in the Remand, the Board is requesting additional 
development with respect to the underlying claims of service 
connection for major depression and a respiratory disorder, 
and will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for major depression is 
reopened, and the appeal is, to that extent, granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a respiratory disorder 
as due to exposure to asbestos is reopened, and the appeal 
is, to that extent, granted.



REMAND

During his July 2007 hearing, the veteran reported that he 
received ongoing treatment for the past year from the VA 
outpatient clinic in Pasco County, Florida.  Records of this 
treatment are not associated with the claims folder.  VA has 
a duty to obtain all pertinent VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all medical 
records regarding the veteran's treatment 
at the VA outpatient clinic in Pasco 
County, Florida, and private records so 
indicated by him.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file and the 
veteran and his representative so notified 
in writing.

2.  Thereafter, the RO/AMC should review 
the record and undertake any further 
development so indicated regarding both 
claims on appeal.

2.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
service connection for major depression 
and a respiratory disorder as due to 
exposure to asbestos.  If the benefits 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the August 2006 statement of the 
case.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


